Title: From Alexander Hamilton to Sharp Delany, 4 November 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentNovr. 4th. 1790
Sir
It will be necessary to the perfect understanding of the case you referred to me this morning, to know the day on which the goods of the Betsey from Liverpool were entered and whether they are now in a situation to be exhibited. It will be agreable to me also to see such papers, relative to this case, as may be in your hands.
When you possess me of these things, I will give the subject due consideration and will communicate to you the result.
I am, Sir, Your obedt Servt.
Alex Hamilton.
Sharp Delany EsquireCollectorPhiladelphia
